Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Examiner notes that claims 16 and 17 have identical scope.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 16-18 are rejected under 35 U.S.C. 102a1 as being anticipated by D630010 Brown.

    PNG
    media_image1.png
    744
    661
    media_image1.png
    Greyscale
Regarding claim 1, Brown discloses a pendant for a necklace (pendant is capable of being used on a necklace), comprising: 
a body (annotated) comprising an aperture, a hole extending into the body from the aperture, the hole terminates at a closed bottom within the body, and a body coupling (annotated) located adjacent to the aperture; 
a lid configured to be attached to and detached from the body (attached in figures 3 and 4, detached in figures 2 and 9), the lid also is configured to be mounted to a necklace to support the body therefrom (lid has a jump ring and a carabineer that are able to attach to a necklace), the lid comprises a lid coupling (annotated) configured to be coupled to the body coupling to close the aperture (as is done in figures 3 and 4), the lid coupling is configured to be uncoupled from the body coupling to provide access to the hole (figures 2 and 9), and the lid has a through hole (annotated) configured to receive the necklace (by the fact they are through holes); and 
a container (annotated) configured to be removably mounted in the body (removed in figure 9), the container having a retained position wherein the container is seated on the closed bottom of the hole and captured inside the body by the lid when the lid is mounted to the body (figures 1, 3, 4), such that the container is configured to not dispense fluid in the retained position (no access to the spray top while enclosed within the body and lid), and the container has a released position (figure 2) wherein the lid is detached from the body such that the container is at least partially exposed from the body, such that the container is configured to dispense fluid in the released position.


Regarding claim 2, Brown discloses the pendant of claim 1, wherein the aperture is a single external aperture and is the only aperture in the body (as annotated), such that there are no other openings or apertures in the body (as shown by Brown).

Regarding claim 3, Brown discloses the pendant of claim 1, wherein the hole is a cylindrical hole and the container is a cylindrical container (figure 9).

Regarding claim 4, Brown discloses the pendant of claim 1, wherein the aperture and the hole are co-axial, and the lid also is co-axial when mounted to the body (figures 3 and 4).

Regarding claim 5, Brown discloses the pendant of claim 1, wherein the body coupling comprises a rim that circumscribes the aperture and extends axially from the body (as shown in figures 2 and 9).

Regarding claim 6, Brown discloses the pendant of claim 5, wherein the lid coupling comprises an inner lip inside the lid (aperture to the interior of the lid is wider than the opening of the rim of the body, as shown in figures 2 and 3) configured to engage the rim of the body coupling.

Regarding claim 8, Brown discloses the pendant of claim 1, wherein the pendant comprises a hinge assembly (dotted in figures 3 and 4, annotated in figure 9) configured to couple the lid to the body.

Regarding claim 9, Brown discloses the pendant of claim 8, wherein the hinge assembly comprises a body hinge (goes around the body, annotated in figure 9) coupled to the body.

Regarding claim 10, Brown discloses the pendant of claim 9, wherein the hinge assembly comprises a lid hinge (goes around the body, annotated in figure 9) coupled to the lid.

Regarding claims 16 and 17, Brown discloses the pendant of claim 1, wherein the container comprises a pump spray dispenser (figure 9) that is configured to be manually actuated to dispense a fluid (dispenses eyeglass cleaning fluid).

Regarding claim 18, Brown discloses the pendant of claim 17 (which is equivalent to claims 1 and 16), having the single external aperture structure of claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 19 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over D630010 Brown, or Brown in view of 2016/0316887 Maehr.
configured to be secured to the body by press fit or interference fit.  Examiner contends that a press or interference fit is how the lid stays on the body in Brown, otherwise the bottom would constantly fall off in the hanging configuration and would only dangle by the hinge assembly.  Since Brown does not explicitly state this, examiner has shown that Maehr, also disclosing pendant tubes with hygienic materials inside them, discloses “the cap is usually connected to the lipstick tube body by simple friction fit” [0024].  Therefore, even if Brown does not EXPLICITLY teach the use of a press or interference fit, the use of such a fit in the known device is considered obvious, and is equivalent to the devise as it already exists in Brown.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Claims 11-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied to claim 10 above, and further in view of 1743046 Poole.
Regarding claim 11, Brown discloses the pendant of claim 10, wherein the hinge assembly is a flexible piece of material, and does not comprise a slide and slide body.
Poole discloses a container and “hinged cap”, which are attached using the configuration of figure 2, which comprises a slide 6 configured to seat in and movably extend from a slide body 7.

    PNG
    media_image2.png
    557
    810
    media_image2.png
    Greyscale
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a different hinge assembly as known in the art, taught by Poole, in place of the hinge assembly used by Brown, since Brown already requires a hinge assembly.  Examiner contends that these are equivalents and are known within a similar art of containers with attached caps.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 12, Brown as modified discloses the pendant of claim 11 wherein, in the retained position (figure 1 of Brown), the container is captured and located inside both the body and the lid (achieved with or without the modification with Poole).

Regarding claim 13, Brown as modified discloses the pendant of claim 12, wherein the slide 6 comprises a limited range of egress from slide body (has a finite length), such that the lid is always coupled to the body, whether directly or indirectly (“limited range of egress” and “always coupled to the body” is achieved with or without the modification with Poole).

configured to pivot about the body hinge relative to body (based on the ability to pivot at the point indicated above, as well as within the slide body).

Regarding claim 15, Brown as modified discloses the pendant of claim 14, wherein the lid is configured to pivot about the lid hinge relative to the slide (based on the ability to pivot at the point indicated above, as well as within the slide body).

Regarding claim 20, Brown discloses the structure of claims 1, 8-10, 16, and modified with Poole discloses the structures of claims 11-15.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
	Examiner notes that applicant has disclosed the generic embodiment in figures 1-6, and an embodiment with “ribs” in figures 7-9, and the claimed embodiment (with rim 110 and hinge assembly 141) in figures 10-15.  Applicant has not claimed any aspect of the embodiment of figures 7-9, and as such, are considered as “not elected”.  
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677